Citation Nr: 9933860	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  98-08 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating greater than 60 percent for 
status post fracture of L1.

2.  Entitlement to special monthly compensation based on the 
need for aid and attendance or being housebound.

3.  Entitlement to a total disability rating for compensation 
purposes due to individual unemployability 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1961 to June 
1967, and had periodic active duty for training and inactive 
duty for training from 1958 to 1961. 

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted the veteran's claim of entitlement to 
service connection for status post fracture of L1 with 
degenerative changes, assigning a 40 percent rating thereto, 
entitlement to special monthly compensation for aid and 
attendance and housebound, and entitlement to a total 
disability rating due to individual unemployability.  The 
veteran disagreed with the assigned rating for his back 
disability and the denial of his other claims, and 
subsequently perfected appeals of these decisions.

In a May 1998 decision the RO increased the evaluation of the 
veteran's service-connected status post fracture of L1 to 60 
percent.  The veteran has maintained his disagreement with 
this assigned rating.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran's low back is shown on x-ray to have a marked 
compression fracture at L1.

3.  The veteran's service-connected low back disability is 
evaluated as 60 percent disabling.

4.  The veteran's service-connected disability precludes him 
from securing and maintaining substantially gainful 
employment.

5.  There is no evidence of record indicating that the 
appellant is blind, or nearly blind, or that he is 
institutionalized in a nursing home on account of physical or 
mental incapacity.

6.  The appellant has difficulty dressing and undressing 
himself, keeping himself ordinarily clean and presentable, 
bathing and using the bathroom, clothing himself, and also 
requires a wheelchair or electric scooter to ambulate 
secondary to his service-connected status post fracture of L1 
with degenerative changes, but he is not bedridden.

7.  The appellant's service-connected disability results in 
his inability to care for his daily personal needs without 
regular personal assistance from others, and they result in 
an inability to protect himself from the hazards and dangers 
of his daily environment.

8. The appellant's service-connected disabilities do not 
result in his confinement to his home and the immediate 
premises.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for status post 
fracture of L1 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5285 (1999).

2.  The criteria for a total evaluation for disability 
purposes due to individual unemployability are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 
4.3, 4.16 (1999).

3.  The criteria for special monthly compensation by reason 
of the appellant being housebound due to disabilities have 
not been met. 38 U.S.C.A. § 1114(l) (West 1991); 38 C.F.R. §§ 
3.350, 3.352 (1999).
4.  The criteria for special monthly compensation by reason 
of the appellant being in need of the regular aid and 
attendance of another person have been met. 38 U.S.C.A. §§ 
1114(s) (West 1991); 38 C.F.R. §§ 3.350, 3.352 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to an increased rating for status post 
fracture of L1.

The appellant's contentions regarding the increase in 
severity of his residuals of a lumbar disc injury constitute 
a plausible or well-grounded claim.  Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  The Board further finds that the VA 
has met its statutory obligation to assist him in the 
development of his claim. 38 U.S.C.A. § 5107(a) (West 1991).

Entitlement to service connection for status post compression 
fracture of L1 with degenerative changes was first granted in 
an October 1997 decision, and a 40 percent rating assigned 
therefor, effective February 3, 1997, the date of his claim.  
In a May 1998 decision, the RO increased the evaluation of 
the veteran's low back disability to 60 percent disabling, 
with the same effective date.  The veteran disagreed with 
this evaluation.

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Additionally, governing VA regulations, set forth at 
38 C.F.R. § 4.40 (199) provide for consideration of a 
functional impairment when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (1999).  

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.71a (1999) (Schedule), the RO ascertained the severity of 
the veteran's status post compression fracture of L1 with 
degenerative changes by application of the criteria set forth 
in Diagnostic Code 5293.  Under this provision, a 60 percent 
rating is the highest rating available.  Under the 
regulations for evaluation of back disabilities, a rating 
higher than 60 percent is only warranted where the evidence 
shows residuals of a vertebral fracture with cord 
involvement, where the claimant is bedridden or requires long 
leg braces (100 percent; Diagnostic Code 5285) or there is 
complete bony fixation of the spine at an unfavorable angle, 
with marked deformity and with involvement of major joints or 
without other joint involvement (100 percent, Diagnostic Code 
5286).  None of the medical evidence of record indicates 
either that the veteran has a fixed spine at an unfavorable 
angle or that he is bedridden due to cord involvement of a 
vertebral fracture.  Thus an increase under these aspects of 
these codes is not available.  

However, Diagnostic Code 5285 does state that a vertebral 
fracture can be rated in accordance with limitation of motion 
(Diagnostic Codes 5290-92) or muscle spasm (Diagnostic Code 
5293), adding 10 percent for demonstrable deformity of the 
vertebral body.  A March 1997 x-ray report notes that the 
veteran has an old marked compression fracture at L1, as does 
other clinical evidence of record.  Based on this evidence, 
the Board finds that the veteran is entitled to an additional 
10 percent evaluation for a demonstrable deformity of the 
vertebral body at L1.  

Therefore, the Board finds that the veteran is entitled to a 
10 percent increase in his service-connected status post 
compression fracture of L1, and to this extent his claim is 
granted.

According to a recent decision of the Court, because this 
appeal ensues from the veteran's disagreement with the rating 
assigned in connection with his original claim, the potential 
for the assignment of separate, or "staged," ratings for 
separate periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999)  In 
this case, the RO has not assigned separate staged ratings 
for his status post fracture of L1.  However, the veteran was 
not prejudiced by the RO's referring to his claim as an 
"increased rating" although the appeal has been developed 
from his original claim.  In this regard, in both the 
original rating decision in October 1997 and the subsequent 
statements of the case, the RO addressed all of the evidence 
of record.  Additionally, all evaluations of the veteran's 
disability have thus far been made effective back to the 
original date of his claim.  Thus, he was not harmed by the 
absence of a "staged" rating.  See Fenderson v. West, 12 
Vet. App. 119.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).

2.  Entitlement to special monthly compensation due to the 
need for regular aid and attendance and for being housebound.

Initially, the Board finds that the appellant's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented a claim that is 
plausible.  Further, he has not alleged nor does the evidence 
show that any records of probative value, which could be 
associated with the claims folder and that have not already 
been sought, are available.  The VA treatment and examination 
reports and the private medical records in the claims file 
sufficiently document the nature and severity of his 
disabilities, and the impact his disabilities have on his 
personal functioning.  Therefore, no further development is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a). The Board finds that the duty to assist 
the appellant has been satisfied.

a.  Aid and attendance.

If a veteran, as the result of a service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet, or of one hand and one foot, or is blind in 
both eyes, with 5/200 visual acuity or less, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance, special monthly compensation is 
payable.  38 U.S.C.A. § 1114(l) (West 1991); 38 C.F.R. 
§ 3.350(b) (1999).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the person to dress 
or undress him or herself or to keep him or herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability of the person to feed him or herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the person from 
hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the person remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
person is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the person is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a) (1999).

In the present case, the veteran states that he has 
difficulty dressing, bathing and using the bathroom because 
he cannot bend over or step over the side of the tub without 
assistance, additionally, he cannot stand on his right leg 
for a prolonged period of time.  He also has trouble because 
his right arm is weak and he cannot use it to assist in these 
situations.  However, his right arm disability is not 
service-connected.  The veteran had two private examinations 
for aid and attendance and housebound purposes in October 
1997 and December 1997, as well as a VA examination in April 
1998.  The examiners all noted that the veteran had 
difficulty dressing, bathing, using the bathroom, leaving the 
house unassisted, and performing the activities of daily 
living.  Treatment records subsequent to these examinations 
note that the veteran must use an electric scooter or 
wheelchair for ambulation because he could not walk without 
assistance because his right leg gives way due to sciatica 
from his low back injury, although placement in a nursing 
home was not necessary.  The examination reports also note 
that his dressing, eating, and bathing difficulties are 
complicated by his non-service-connected right arm disability 
as well.  Although the veteran is not service-connected for 
his right arm disability, the evidence indicates that 
regardless of his right arm disability his service-connected 
low back disability would prevent him from dressing, bathing, 
using the bathroom, or leaving the house unassisted.  
Therefore, the Board finds that he is eligible for regular 
aid and attendance under 38 U.S.C.A. § 1114(l).  Accordingly, 
his claim for special monthly compensation based on the need 
for aid and attendance is granted.

b.  Housebound benefits.

Entitlement to the housebound benefits requires that the 
claimant have a service-connected disability ratable as 100 
percent disabling, and either, (1) additional service-
connected disability or disabilities independently ratable at 
60 percent or more, or (2) by reason of his or her service-
connected disability or disabilities, the claimant is 
permanently housebound.  38 U.S.C.A. § 1114(s) (West 1991).  
To be "permanently housebound" requires a claimant to be 
substantially confined to his or her house (ward or clinical 
areas, if institutionalized) or immediate premises as a 
direct result of his service-connected disability or 
disabilities, which it is reasonably certain will remain 
throughout the claimant's lifetime.  Id.

In the present case, the veteran contends that he spends 
almost all his time in his home because it is too difficult 
for him to leave his home due to his service-connected low 
back disability.  However, none of the medical evidence 
suggests that he is confined to his home or the immediate 
premises.  In fact, his aid and attendance examinations have 
noted that he is not bedridden and can ambulate, albeit on a 
limited basis.  While he needs assistance to leave his home, 
and may choose not to do so, he is regularly treated for his 
disorders at various medical facilities outside of his home, 
and is capable of doing so.  Accordingly, he has not 
satisfied the criteria for entitlement to special monthly 
compensation for being housebound, and his claim therefor is 
denied.

3.  Entitlement to a total disability rating for compensation 
purposes due to individual unemployability.

With regard to the veteran's claim for a total disability 
rating due to individual unemployability, the veteran's sole 
service-connected disability consists of his status post 
compression fracture at L1 with degenerative changes, 
assigned a 60 percent rating by the RO, to which the Board 
added 10 percent in this decision.  To meet the requirements 
for total disability rating due to individual 
unemployability, the veteran's schedular rating must be less 
than total, and he must be found to be unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 3.341, 4.16 (1999).  A review of the record, 
reveals that the veteran meets the statutory requirement that 
he have a single disability of 60 percent disabling or 
higher.  

As for his inability to secure and follow a substantially 
gainful occupation by reason of his service-connected 
disability, in his claim for a total rating based on 
individual unemployability filed in June 1998, the veteran 
stated that he has been unemployed since May 1997, and that 
his post-service work experience was as a self-employed 
repairman of diesel vehicles and equipment from 1981 to 1997.  
Before 1981 it appears that the veteran worked operating 
heavy equipment.  

In a decision received by the Social Security Administration 
(SSA) the veteran was awarded disability benefits due to his 
low back disability and his right arm disability.  The 
attached records included medical examination reports stating 
that the veteran was unable to obtain or maintain substantial 
gainful employment.  No differentiation between the veteran's 
low back or right arm disabilities is made in these 
statements.

In the April 1998 VA examination report the examiner noted 
that the veteran's functional loss from his low back 
disability and right leg sciatica was quite significant.  
Additionally, in a December 1997 statement of record, a Dr. 
W. asserts that, "Patient has old injury that leads to the 
problem with his low back and right leg.  He is totally 
disabled to carry out gainful employment."


Medical evidence reveals that the veteran must use a scooter 
or wheelchair to ambulate.  Additionally, at his May 1998 VA 
examination report his motion was limited to forward flexion 
of 50 degrees, backward extension of -24 degrees, lateral 
flexion on the right of 17 degrees, lateral flexion on the 
left of 16 degrees, and bilateral rotation of 11 degrees.  He 
had decreased strength in his right lower extremity and 
chronic low back pain which increased on prolonged standing, 
sitting, and walking.  In fact, the veteran stated that after 
walking short distances his leg becomes weak and he falls, so 
he only walks with another person accompanying him.  Absent 
ankle jerk and muscle spasm were noted in a December 1997 
private treatment notation as well.  

Given the limitation on the veteran's functional ability due 
to his service-connected low back disability, and the 
December 1997 conclusion by a private physician that his back 
rendered him unable to work.  The Board finds that the 
veteran is unemployable due to his service-connected low back 
disability, and his claim of entitlement to a total 
disability rating due to individual unemployability is 
granted.


ORDER

Entitlement to an increased rating for status post 
compression fracture at L1 is granted, subject to the laws 
and regulations governing the disbursement of monetary 
benefits. 

A total disability rating based on individual unemployability 
due to service-connected status post compression fracture at 
L1 is granted, subject to the laws and regulations governing 
the disbursement of monetary benefits.

Special monthly compensation based on the need for regular 
aid and attendance is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.

Special monthly compensation based on being housebound is 
denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

